                        Case 5:18-cv-02585-NC Document 553 Filed 10/02/20 Page 1 of 4



             1    LILAW INC.
                  J. James Li (SBN 202855)
             2    Daniel R. Peterson (SBN 326798)
                  1905 Hamilton Avenue, Suite 200
             3    San Jose, California 95125
                  Telephone: (650) 521-5956
             4    Facsimile: (650) 521-5955
                  Emails: lij@lilaw.us & petersond@lilaw.us
             5
                  Attorneys for Plaintiff CITCON USA LLC
             6

             7

             8
                                               UNITED STATES DISTRICT COURT
             9
                              NORTHERN DISTRICT OF CALIFORNIA (SAN JOSE DIVISION)
             10

             11

             12
                   CITCON USA LLC,                               Case No. 5:18-cv-02585-NC
             13
                                                                 CITCON USA LLC’S NOTICE OF
             14                  Plaintiff,                      APPEAL
                                 vs.
             15

             16    RIVERPAY INC., a Canadian corporation,
                   RIVERPAY, INC., a Delaware corporation,
             17    YUE HUA, a.k.a., YORK HUA, an
                   individual, KENNY E SHI, an individual, and
             18    DOES 1 through 20,

             19
                                 Defendants.
             20

             21    Related Counter Claims

             22

             23

             24

             25

             26
LiLaw Inc.




             27

             28

                                                                                       Case No. 5:18-cv-02585-NC
                                                        NOTICE OF APPEAL
                         Case 5:18-cv-02585-NC Document 553 Filed 10/02/20 Page 2 of 4



             1            Notice is hereby given that Plaintiff CITCON USA LLC, in the above-captioned case, hereby
             2    appeals to the United States Court of Appeals for the Ninth Circuit from the following judgment and
             3    orders entered in this action:
             4                    1. The following provisions of the Judgment entered on September 8, 2020 (ECF #
             5                          552):
             6                     a.    § I(A)(1)-(3) as well as the related orders dismissing claims without leave to
             7                          amend.
             8                     b. § I(B)(1), limited to the following portion: “Judgment is entered against Citcon
             9                          and in favor of defendants Hua and Shi.”
             10                    c. § II (5), at 4:9-11;
             11                   2. Order on Post-Verdict Briefing; Findings of Fact and Conclusions of Law on Bench
             12                         Trial Issues Entered on September 8, 2020 (ECF # 550), §§V(A)-(D), VI, VII, IX.
             13                   3. Order Denying Citcon’s Motion for Leave to File a Motion for Reconsideration
             14                         entered on February 11, 2019, and filed and Served on February 12, 2019 (ECF #
             15                         120).
             16

             17           Pursuant to 9th Cir. R. 3-2, Representation Statement is included in the attachment.
             18
                  DATED: October 2, 2020                       LILAW INC.
             19

             20

             21
                                                               By /s/J. James Li
             22
                                                                    J. James Li
             23                                                     Attorney for Plaintiff CITCON USA LLC

             24

             25

             26
LiLaw Inc.




             27

             28
                                                                        1                         Case No. 5:18-cv-02585-NC
                                                               NOTICE OF APPEAL
                  Error! Unknown document property name.
                        Case 5:18-cv-02585-NC Document 553 Filed 10/02/20 Page 3 of 4



             1                         ATTACHMENT: REPRESENTATION STATEMENT
             2           Pursuant to 9th Cir. Rule 3-2 and in connection with its notice of appeal, Plaintiff/Appellant
             3    CITCON USA LLC, hereby identified the parties and their counsel in this action as listed below:
             4
                         A.      Appellant information
             5

             6                  •   Appellant: Citcon USA LLC

             7                  •   Counsel for Appellant: J. James Li, Lilaw Inc., 1905 Hamilton Ave STE 200, San

             8                      Jose, CA 95125; Telephone: (650)-521-5956; email: lij@lilaw.us

             9                  •   Counsel is registered for Electronic filing in the 9th Circuit

             10          B.      Appellee information
             11
                         Counsel representing Defendants’ in this case has filed motion to withdraw after the trial,
             12
                  which was granted by the Court on September 8, 2020 (ECF # 551). No new counsel for the two
             13
                  corporate defendants has appeared in this case and pro se defendants Yue Hua and Kenny Shi have
             14
                  not filed any paper with this Court since the withdrawal order was issued. Therefore, the
             15
                  Appellee/Defendants information provided below are based on the information from Certificate of
             16
                  Services filed by defendants’ previous counsel McManis Faulkner when they filed the motion to
             17
                  withdraw as counsel for the defendants (ECF # 23 and 528) or other public information.
             18

             19
                         1. Appellee No. 1. Riverpay Inc., a Canadian corporation
             20
                              a. Address: RiverPay Inc. (Canada), 5100 Orbitor Drive, Suite 403, Mississiauga, ON
             21
                                 L4W 5R8, Canada
             22
                              b. Telephone: 888-875-4079
             23
                              c. Email: Ryan Zheng: ryan@riverpayment.com, CEO for RiverPay Inc.; Fengwei
             24
                                 “Simon” Han: Director, RiverPay Inc, simon@riverpayment.com; Yue "York" Hua,
             25
                                 yorkhua@gmail.com
             26
LiLaw Inc.




                              d. Counsel for RiverPay Inc.: None/unknown
             27
                         2.   Appellee No. 2. RiverPay, Inc., a Delaware corporation
             28
                              a. Address: Agent for Service of Process for RiverPay, Inc. (Delaware), c/o Rocket
                                                                   1                         Case No. 5:18-cv-02585-NC
                                            ATTACHMENT: REPRESENTATION STATEMENT
                         Case 5:18-cv-02585-NC Document 553 Filed 10/02/20 Page 4 of 4



             1                     Lawyer Corporate Services LLC, 2035 Sunset Lake Road, Suite B-2, Newark, DE
             2                     19702
             3                 b. Telephone: 888-875-4079
             4                 c. Email: Ryan Zheng: ryan@riverpayment.com, CEO for RiverPay, Inc.; Fengwei
             5                     “Simon” Han: Director, RiverPay Inc, simon@riverpayment.com; Yue "York" Hua,
             6                     yorkhua@gmail.com
             7                 d. Counsel for RiverPay, Inc.: None/unknown
             8            3. Appellee No. 3. Yue “York” Hua, an individual
             9                 a. Address: unknown
             10                b. Telephone: unknown
             11                c. Email: Yue "York" Hua, yorkhua@gmail.com
             12                d. Counsel for Yue “York” Hua.: None/unknown
             13          4.    Appellee No. 4. Kenny E Shi, an individual
             14                a. Address: 40943 Rioja Court, Fremont, Ca 94539
             15                b. Telephone: unknown
             16                c. Email: kenny@riverpayment.com
             17

             18
                  DATED: October 2, 2020                    LILAW INC.
             19

             20

             21
                                                            By /s/J. James Li
             22
                                                                J. James Li
             23                                                 Attorney for Plaintiff CITCON USA LLC

             24

             25

             26
LiLaw Inc.




             27

             28
                                                                 2                 Case No. 5:18-cv-02585-NC
                                                ATTACHMENT: REPRESENTATION STATEMENT
                  Error! Unknown document property name.
